Order filed July 10, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-14-00297-CV
                                 ____________

 IN RE L. CHARLES MONCLA, JR., J. CLARKE LEGLER, II, WILLIAM
     RESTREPO, DANIEL T. LAYTON, LAYTON CORPORATION,
  PLATINUM ENERGY HOLDINGS, INC., AND PLATINUM ENERGY
                   SOLUTIONS, INC., Relators



                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-30972


                  CONTINUING ABATEMENT ORDER

      On April 21, 2014, relators, L. Charles Moncla, Jr., J. Clarke Legler, II,
William Restrepo, Daniel T. Layton, Layton Corporation, Platinum Energy
Holdings, Inc., and Platinum Energy Solutions, Inc., filed a petition for writ of
mandamus in this court. See Tex. Gov=t Code Ann. ' 22.221. In the petition,
relators asked that this court compel The Honorable Wesley Ward, Judge of the
234th District Court, Harris County, Texas, (1) vacate his March 31, 2014 order
overruling relators’ special exceptions entered in trial court cause number
2012-30972, styled Starstream Capital, LLC, et al. v. L. Charles Moncla, Jr., et al.;
(2) grant the special exceptions; (3) strike real parties in interest’s pleadings; and (4)
dismiss the case with prejudice.

      On June 2, 2014, relators informed this court that the parties have agreed to
settle the underlying dispute, subject to the execution of a mutually acceptable
settlement agreement. We abated the case for thirty days and directed the parties to
advise the court of the status of the settlement. On July 3, 2014, relators advised
this court that the parties are still continuing to work towards a settlement
agreement.

      Therefore, the abatement of this case is continued for an additional thirty
days, at which time the parties are directed to advise the court of the status of the
settlement. The original proceeding will be reinstated on this court’s active docket
when the parties file a motion to dismiss the original proceeding or other dispositive
motion. The court also will consider an appropriate motion to reinstate the original
proceeding, or the court may reinstate the original proceeding on its own motion.

                                         PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jamison.




                                            2